

116 S2019 IS: Restoring Oversight for Members of Congress Act
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2019IN THE SENATE OF THE UNITED STATESJune 27, 2019Mr. Wyden (for himself, Mr. Sanders, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure Members of Congress have access to Federal facilities in order to exercise their
			 Constitutional oversight responsibilities.
	
 1.Short titleThis Act may be cited as the Restoring Oversight for Members of Congress Act. 2.Restoring oversight through access to Federal facilities for Members (a)DefinitionsIn this section—
 (1)the term committee of jurisdiction, with respect to a Federal facility, means the committee of the Senate or the House of Representatives with jurisdiction of the activities carried out at the Federal facility;
 (2)the term Federal facility— (A)means a facility, or portion of a facility, that is owned or controlled by the Federal Government; and
 (B)includes— (i)a facility, or portion of a facility, used by the Federal Government under a contract or lease; and
 (ii)a facility, or portion of a facility, at which operations are carried out under the authority of the Federal Government granted under a contract or other agreement with the Federal Government; and
 (3)the term Member of Congress— (A)has the meaning given that term under section 2106 of title 5, United States Code; and
 (B)does not include the Vice President. (b)Access to facilitiesSubject to subsection (c)(4), the head of the agency that controls access to a Federal facility, or the manager of the Federal facility, shall provide a Member of Congress seeking access to the Federal facility with immediate access to the Federal facility.
			(c)Restrictions of access for national security reasons
 (1)In generalIf the head of an agency wishes to restrict the access of Members of Congress to a Federal facility for national security reasons, the head of the agency shall submit to the committee of jurisdiction of each House of Congress a report explaining the articulable national security damage that would result from providing access to the Federal facility to a Member of Congress.
 (2)Negotiated protocolsIf the head of an agency submits a report under paragraph (1) with respect to a Federal facility, the committees of jurisdiction shall seek to negotiate with the head of the agency protocols under which all Members of Congress may access the Federal facility.
 (3)Report seeking to limit accessIf the head of an agency determines that the agency does not believe protocols can be established under which all Members of Congress may access the Federal facility, the head of the agency shall submit to the committee of jurisdiction of each House of Congress a report explaining the national security reasons that such protocols cannot be established.
				(4)Limit on access
 (A)In generalExcept as provided in subparagraph (B), for a Federal facility with respect to which the head of an agency submits a report under paragraph (3), with the approval of the Chairman and Ranking Member of the committee of jurisdiction of each House of Congress, access to the Federal facility may be limited for national security reasons to Members of Congress who are members of a committee of jurisdiction.
 (B)Certain overseas facilitiesFor a Federal facility that is located outside the United States and presents exceptional physical security concerns with respect to which the head of an agency submits a report under paragraph (3), with the approval of the Chairman and Ranking Member of the committee of jurisdiction of each House of Congress, the Federal facility may be restricted for national security reasons from all access by Members of Congress.
					(5)Access to facilities
 (A)ProtocolsIf the head of an agency and the committees of jurisdiction negotiate protocols under paragraph (2) with respect to a Federal facility, the head of the agency that controls access to a Federal facility, or the manager of the Federal facility, shall provide a Member of Congress seeking access to the Federal facility with immediate access to the Federal facility in accordance with such protocols.
 (B)DisapprovalIf the Chairman and Ranking Member of the committee of jurisdiction of each House of Congress do not approve restricting access to a Federal facility under subparagraph (A) or (B) of paragraph (4), the head of the agency that controls access to a Federal facility, or the manager of the Federal facility, shall provide a Member of Congress seeking access to the Federal facility with immediate access to the Federal facility in accordance with subsection (b).
 (6)NondelegationThe duties and authorities of the head of an agency under paragraphs (1) through (4) may not be delegated.
 (d)ContractsThe head of each agency shall ensure that any contract, lease, or other agreement with a non-Federal individual or entity relating to a Federal facility that is entered into or modified after the date of enactment of this Act includes a requirement to provide access to Members of Congress in accordance with this Act.
 (e)PenaltiesAny person who violates this Act, including the head of an agency, any officer or employee to whom duties under this Act are delegated, and any individual or entity entering a contract or lease with the Federal Government relating to a Federal facility, shall be fined under title 18, United States Code, imprisoned for not more than 1 year, or both.
 (f)FindingsA Member of Congress may enter a statement into the Congressional Record detailing the findings of the Member of Congress based on accessing a Federal facility.